Citation Nr: 0622100	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-03 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral tinnitus, to include separate evaluations for 
each ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 administrative letter issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which informed the veteran that there 
was no legal basis to assign a separate evaluation for 
tinnitus in each ear.


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168, --- F.3d. 
--- , 2006 WL 1667936 (C.A. Fed. June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, No. 05-7168, --- 
F.3d. --- , 2006 WL 1667936 (C.A. Fed. June 19, 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006)) have no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). 


ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


